                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11     AMBROSIO VILLAGRANA,                           Case No. 19-cv-02272-WHO (PR)

                                  12
                                                       Plaintiff,
Northern District of California




                                                                                        ORDER REFERRING CASE FOR
 United States District Court




                                  13
                                                v.                                      RELATED CASE
                                                                                        DETERMINATION
                                  14     RALPH DIAZ, et al.,

                                  15
                                                       Defendants.

                                  16

                                  17          Pursuant to Northern District of California Civil Local Rule 3-12(c), this case is
                                  18   hereby REFERRED sua sponte to the Honorable Lucy H. Koh for consideration of
                                  19   whether the case is related to Ruiz v. Diaz, Case No. 19-cv-1928 LHK. The cases appear
                                  20   to assert the same or similar claims against the same or similar defendants.
                                  21          The Clerk shall file a copy of this order in Case No. 19-cv-1928 LHK.
                                  22          IT IS SO ORDERED.
                                  23   Dated: May 1, 2019
                                                                                        _________________________
                                  24
                                                                                        WILLIAM H. ORRICK
                                  25                                                    United States District Judge
                                  26
                                  27

                                  28
